Action by William S. Gottshall against the Pennsylvania Railroad Company. With this case has been consolidated in this court cases bearing titles as follows: Gardner Brockway, Respondent, v. Syracuse Lighting Co., Appellant; Phoebe Hatch et al., Respondents, v. Willis Luckman, Appellant; People ex rel. William Hatch et al., Respondents, v. Cornelius Carpenter et al., Appellants; In re Frederick M. Broadbrooks, as receiver, etc., for the removal of William E. Genno and another, etc., from certain premises in the City of Buffalo; Martin Luber, an infant, etc., Appellant, v. William J. Connors, Respondent. Np opinions. The above cases, having been twice passed upon being reached in their regular order, are dismissed, with costs, under general rule 39.